Citation Nr: 0030934	
Decision Date: 11/29/00    Archive Date: 12/06/00

DOCKET NO.  99-14 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUE

Entitlement to an effective date earlier than December 17, 
1998 for a 10 percent rating for rhinosinusitis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel


INTRODUCTION

The veteran had active service from July 1974 to September 
1982.

This appeal came to the Board of Veterans' Appeals (Board) 
from an April 1999 RO rating decision which granted service 
connection for chronic rhinosinusitis, and rated the 
condition 0 percent from December 21, 1993, and 10 percent 
from December 17, 1998.  The veteran appeals for an earlier 
effective date for the 10 percent rating for rhinosinusitis.


FINDINGS OF FACT

1.  On December 21, 1993, many years after service, the 
veteran filed a claim for service connection for sinusitis 
(later classified as rhinosinusitis); the RO subsequently 
granted the claim for service connection for rhinosinusitis, 
and rated the condition 0 percent from December 21, 1993, and 
10 percent from December 17, 1998 (the date of a VA 
examination).

2.  The level of disability from rhinosinusitis, as shown on 
the December 17, 1998 VA examination (which has been rated 10 
percent), persisted since the claim was filed on December 21, 
1993.


CONCLUSION OF LAW

The criteria for an earlier effective date of December 21, 
1993, for a 10 percent rating for rhinosinusitis, have been 
met.  38 U.S.C.A. § 5110 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.400 (2000).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

When, as in the instant case, a claim for service connection 
is filed more than a year after service, and service 
connection is thereafter granted, the effective date for 
compensation will be fixed in accordance with the facts found 
(date entitlement arose), but shall not be earlier than the 
date of VA receipt of the claim.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400(b)(2).  As explained in Fenderson v. West, 
12 Vet.App. 113 (1999), in an initial rating when service 
connection is established, there may be "staged ratings" 
(i.e., different percentage ratings for different periods of 
time, since the effective date of service connection, based 
on the facts found).

In the present case, on December 21, 1993, many years after 
service, the veteran filed a claim for service connection for 
a condition which was subsequently classified as 
rhinosinusitis.  After an appeal of an RO denial of service 
connection, and a Board remand of the service connection 
issue, the RO granted service connection for rhinosinusitis, 
effective with the December 21, 1993 claim.  The RO rated the 
condition 0 percent from December 21, 1993, and 10 percent 
from December 17, 1998 (which was the date of a VA 
examination which the RO found showed the condition was 10 
percent disabling).  The veteran maintains that the 10 
percent rating for rhinosinusitis should be made effective 
from the date of her December 21, 1993 claim.  

In denying an earlier effective date for the 10 percent 
rating for rhinosinusitis, the RO seemed to rely, at least in 
part, on the veteran failing to report for scheduled VA 
examinations prior to December 17, 1998.  The veteran 
maintains there are justifiable reasons why she did not 
report for the earlier examinations.  In any event, while 
failure to report for a VA examnation, without good cause, 
may result in denial of a claim for an increased rating, an 
initial rating when service connection is established is to 
be based on the evidence of record.  38 C.F.R. § 3.655.

There are a number of medical records showing treatment of 
the condition, now classified as rhinosinusitis, within the 
years following the December 21, 1993 claim.  By one view, 
the rhinosinusitis findings on the December 17, 1998 VA 
examination may be viewed as confirming the basic level of 
the disability as it existed since the December 21, 1993 
claim.  The veteran did not appeal the current 10 percent 
rating assigned for rhinosinusitis, nor does she allege that 
the condition was more than 10 percent disabling during any 
specific period of time since she filed her claim on December 
21, 1993.

After reviewing all the medical evidence pertinent to the 
severity of rhinosinusitis from the date of the December 21, 
1993 claim until December 17, 1998, the Board finds that 
there is a reasonable doubt that the level of disability, as 
shown on the December 17, 1998 VA examination (which has been 
rated 10 percent), persisted since the claim was filed on 
December 21, 1993.  Resolving such reasonable doubt in the 
veteran's favor (38 U.S.C.A. § 5107(b)), the Board concludes 
that rhinosinusitis has been 10 percent disabling since the 
filing of the claim on December 21, 1993.  Thus an earlier 
effective date of December 21, 1993, for the current 10 
percent rating for rhinosinusitis, is warranted.


ORDER

An earlier effective date of December 21, 1993, for a 10 
percent rating for rhinosinusitis, is granted.



		
	L.W. TOBIN
	Veterans Law Judge
	Board of Veterans' Appeals


 


- 4 -


